Citation Nr: 0335052	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the left ankle.

2.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to June 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for residuals of a left ankle fracture.  
The veteran has disagreed with the 10 percent rating that was 
assigned for this disability.  

The record discloses that a statement of the case that 
addressed the issue of service connection for chest pain was 
issued in February 2002.  However, in her substantive appeal, 
VA Form 9, dated in April 2002, the veteran withdrew this 
matter from appellate consideration.  Accordingly, this 
decision is limited to the issues set forth on the preceding 
page.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for migraine headaches will be addressed in the 
REMAND following the ORDER section below.


FINDING OF FACT

The residuals of the veteran's left ankle fracture are 
manifested by limitation of motion with pain.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
residuals of a left ankle fracture have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2003); Deluca v. Brown, 8 Vet. App. 202 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board acknowledges that there is no indication in the 
record that the veteran was ever furnished information 
concerning the VCAA.  However, in light of the favorable 
disposition contained herein, no prejudice to the veteran 
will result from the Board's adjudication of the claim on the 
basis of the current record.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Factual background

The service medical records reveal that the veteran injured 
her left ankle while jogging in 1991.  She was treated 
conservatively with casting for eight months.  She underwent 
an open reduction and internal fixation with iliac crest bone 
graft in December 1992 and again in April 1994.  

The veteran was afforded a general medical examination by the 
VA in May 2001.  She complained of pain in the left ankle if 
she walked for more than 1/4 of a mile or if she stood for more 
than thirty minutes.  It was indicated that she wore a brace 
on her left ankle and that she used Percocet as needed.  She 
related that she had lost about thirty days from work in the 
previous year due to her left ankle.  An examination of the 
left ankle disclosed that dorsiflexion of the left ankle was 
from 0-10 degrees, with complaints of pain at 10 degrees.  
This limited further motion.  Plantar flexion was from 0-45 
degrees, with complaints of discomfort at 45 degrees.  The 
veteran had pain with inversion and eversion of the left 
ankle.  There was no medial or lateral laxity of the left 
ankle.  Drawer sign was negative.  The veteran was only able 
to squat about halfway down and rise due to pain in the left 
ankle.  The pertinent diagnosis was status post left ankle 
fracture w/ decreased range of motion.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a left ankle 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 20 percent evaluation may be assigned for marked/severe 
limitation of motion of the ankle.  When the limitation of 
motion is moderate, a 10 percent evaluation will be assigned.  
Diagnostic Code 5271.

A 30 percent rating may be assigned for ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent 
rating may be assigned for ankylosis in plantar flexion, less 
than 30 degrees.  Diagnostic Code 5270.

The veteran asserts that a higher rating is warranted for her 
left ankle disability.  The VA examination conducted in May 
2001 demonstrated that there was limitation of motion of the 
left ankle.  In this regard, the Board observes that 
dorsiflexion was limited by fifty percent.  In addition, pain 
was reported on all movements of the ankle.  While based 
solely on the objectively demonstrated limitation of motion, 
an increased rating is not appropriate for the residuals of 
the veteran's left ankle disability, the Board has also 
considered whether factors including additional functional 
impairment due to pain, as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 (2003), would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1996); and DeLuca; 8 
Vet. App. 202.  As noted above, it is significant to point 
out that the clinical evidence establishes the veteran has 
complaints of pain on motion of the left ankle.  It was 
specifically clinically noted that the pain on motion 
resulted in increased limitation of dorsiflexion.  The Board 
finds, therefore, that a 20 percent evaluation is warranted 
for the veteran's left ankle disability based on limitation 
of motion and pain.  The Board observes that a 20 percent 
evaluation is the maximum rating for limitation of motion, 
and there is no clinical evidence of ankylosis.  Thus, there 
is no basis on which an evaluation in excess of 20 percent 
may be assigned.  


ORDER

An initial evaluation of 20 percent for residuals of a 
fracture of the left ankle is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.  


							(CONTINUED ON NEXT PAGE)



REMAND

By rating action dated in February 2002, the RO granted the 
veteran's claim for service connection for migraine 
headaches, and a 10 percent evaluation was assigned.  The 
veteran submitted a notice of disagreement with the assigned 
rating in April 2002.  However, a statement of the case was 
not issued with respect to this claim.  Where a statement of 
the case has not been provided following the timely filing of 
a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In addition, the Board notes that there is no evidence of 
record in this case that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issue of entitlement to an initial 
evaluation in excess of 10 percent for 
migraine headaches.  The veteran and her 
representative should be afforded the 
appropriate period of time to respond.

3.  Following completion of any 
additional development, including receipt 
of any additional evidence, the RO should 
readjudicate the issue on appeal.  If in 
order, the veteran should then be 
provided with a supplemental statement of 
the case addressing all evidence 
received.  Only if the veteran timely 
completes an appeal with regard to this 
issue should it be returned to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



